Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 1 of 24 PageID #: 7509




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                  Civil Action No. 4:18-cv-00474-ALM
                                          Consolidated Lead Case
 AMAZON.COM, INC., et al.,
          Defendants.

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                  Civil Action No. 4:18-cv-00475-ALM
                                          Member Case
 RESIDEO TECHNOLOGIES, INC.,
           Defendant.

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                  Civil Action No. 4:18-cv-00476-ALM
                                          Member Case
 HTC CORPORATION,
           Defendant.

 INNOVATION SCIENCES, LLC,
           Plaintiff,
      v.                                  Civil Action No. 4:18-cv-00477-ALM
                                          Member Case
 VECTOR SECURITY, INC.,
           Defendant.


              OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE
              DEFENDANTS’ P.R. 3-3 INVALIDITY CONTENTIONS
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 2 of 24 PageID #: 7510




                                                  TABLE OF CONTENTS

                                                                                                                                                Page

I.     INTRODUCTION ...............................................................................................................1

II.    FACTUAL BACKGROUND ..............................................................................................2

III.   ARGUMENT .......................................................................................................................8

       A.        Defendants’ Invalidity Contentions Comply with the Court’s Patent Rules. ..................... 8

       B.        Under the Court’s Model Order Focusing Patent Claims and Asserted Prior
                 Art, Defendants Will Soon Identify a Narrow Set of Prior Art and
                 Combinations on Which They Will Rely.......................................................................... 14

       C.        The Motion Is Improper, Untimely, and Fails to Support the Requested
                 Relief. ............................................................................................................................. 15

IV.    CONCLUSION ..................................................................................................................17




                                                                        i
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 3 of 24 PageID #: 7511




                                                 TABLE OF AUTHORITIES
                                                                                                                                     Page(s)
CASES
Allergan, Inc. v. Teva Pharm. USA, Inc.,
    No. 15-cv-1455-WCB, Dkt. 395 (E.D. Tex. Aug. 3, 2017) ...............................................10, 11

Allure Energy, Inc. v. Nest Labs, Inc.,
    No. 9-13-cv-102, 2015 WL 11110610 (E.D. Tex., May 19, 2015) .........................................15

Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC,
   No. 15-cv-37-RWS-RSP, Dkt. 201 (E.D. Tex. Sept. 27, 2016) ..................................10, 11, 15

LML Patent Corp. v. JPMorgan Chase & Co.,
  No. 08-CV-448, 2011 WL 5158285 (E.D. Tex. Aug. 11, 2011) .............................................12

Personal Audio, LLC v. Togi Entertainment, Inc.,
   No. 13-cv-13-JRG-RSP, Dkt. 251 (E.D. Tex. Aug. 6, 2014) ..................................................13

Realtime Data, LLC v. Packeteer, Inc.,
   No. 08-cv-144-LED-JDL, 2009 WL 4782062 (E.D. Tex. Dec. 8, 2009) ..........................12, 13

Saffran v. Johnson & Johnson,
    No. 07-cv-451-TJW, Dkt. 49 (E.D. Tex. Feb. 24, 2009) .........................................................13

Ultravision Techs., LLC v. Lamar Adver. Co.,
    No. 16-cv-00374-JRG-RSP, Dkt. 193 (E.D. Tex. Apr. 18, 2017) ...........................................11

Whirlpool Corp. v. TST Water,
   No. 15-cv-1528-JRF-RSP, Dkt. 77 (E.D. Tex. Nov. 8, 2016) .................................................14

STATUTES
Local Rule CV-7(h) .........................................................................................................................8

Patent Rule 3-1(a) ............................................................................................................................1

Patent Rule 3-3....................................................................................................................... passim

Patent Rule 3-3(a)-(c) ......................................................................................................................8

Patent Rule 3-3(b) ............................................................................................................................9

Patent Rule 26(f) ..............................................................................................................................2

OTHER AUTHORITIES
Arling with “Interoperable Home Infrastructure” in the Intel Technical Journal,
    Volume 6, Issue 4, published Nov. 15, 2002 .............................................................................9
U.S. Provisional Patent Application No. 60/517,737 ......................................................................9


                                                                       ii
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 4 of 24 PageID #: 7512




I.     INTRODUCTION
       Plaintiff Innovation Sciences, LLC’s (“IS”) Motion to Strike Defendants’ P.R. 3-3

Preliminary Invalidity Contentions does not actually identify any deficiencies in Defendants’

contentions. It cannot because Defendants’ Invalidity Contentions comply with this Court’s Patent

Local Rules, identifying and describing in detail the way the identified prior art anticipates and

renders obvious the asserted claims, how that prior art could have been combined to render as

obvious each and every one of the large number of asserted claims Plaintiff identified pursuant to

P.R. 3-1(a), and many reasons why one of ordinary skill in the art would have been motivated to

combine such prior art.

       IS’s complaint is that Defendants’ invalidity contentions are too long and identify too many

combinations of prior art. This does not make the contentions deficient, but instead is a direct

result of IS’s decision to assert hundreds of claims (including 230 claims against Amazon alone)

against a collection of unrelated products from four different Defendants. IS cites no authority

that would justify striking invalidity contentions under these circumstances, and the Court should

deny IS’s motion on this basis alone.        IS’s mischaracterizations of Defendants’ invalidity

contentions (addressed below) do not change this result.

       The Court should also deny IS’s motion for the independent reason that the relief the

motion seeks is wholly unnecessary considering the Court’s Model Order Focusing Patent Claims

(“Focusing Order”). The Focusing Order already requires the parties to reduce their asserted

claims and prior art, and it specifies when Defendants must identify specific combinations that

they will rely on. Defendants have already each elected a fraction of their prior art identified in

their P.R. 3-3 invalidity contentions. And they will whittle down that art even further in just weeks,

when they make their final election, in which the Focusing Order requires Defendants to identify

the specific prior art and combinations on which they will rely at trial.




                                                  1
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 5 of 24 PageID #: 7513




          IS’s motion is also independently deficient in several other regards: (1) it comes over three

months after IS received Defendants’ invalidity contentions, two months after IS elected a reduced

set of asserted claims, and one month after the Court denied IS’s request to limit the Defendants

to a common set of elected prior art references, all without ever raising any concern with

sufficiency of Defendants’ invalidity contentions; (2) IS failed to substantively meet and confer

on the issues raised in its motion, where the parties could have attempted to reach a resolution; and

(3) it addresses only a single prior art patent in Defendants’ contentions, ignoring the other prior

art (including other patent/publication references and product prior art) and combinations, despite

seeking the drastic and unjustified remedy of striking all of Defendants’ invalidity contentions.

The Court should deny the motion.

II.       FACTUAL BACKGROUND
          In these consolidated cases, IS asserts four patents: U.S. Patent Nos. 9,912,983 (the “’983

patent”), 9,729,918 (the “’918 patent”), 9,942,798 (the “’798 patent”), and 9,723,443 (the “’443

patent”) (collectively, the “asserted patents”).1 Those asserted patents collectively contain over

400 claims.2 Early in the case, when the parties had their Rule 26(f) conference, each of the

Defendants requested that IS agree to limit its asserted claims. (See, e.g., Dkt. 34 at 1.) IS argued

there was no need for a limit because it would not assert an “inordinate” number of claims. (Id.)

          But IS did assert an inordinate number of claims: it collectively asserted hundreds of claims

in its P.R. 3-1 infringement contentions, including over 230 claims against Amazon alone.

(Declaration of Dargaye Churnet in Support of Opposition to Innovation Science’s Motion to

Strike Defendants’ P.R. 3-3 Preliminary Invalidity Contentions (“Churnet Decl.”), Ex. 1

(Infringement Contentions Cover Pleading).)            Those contentions vaguely accuse a slew of

      1
      IS asserts the ’983 patent against all Defendants, the ’798 and ’918 patent against HTC and
Amazon, and the ’443 patent against only Amazon.
    2
      See ’983 patent at claims 1-145; ’918 patent at claims 1-136; ’798 patent at claim 1-98; ’443
patent at claims 1-49.


                                                   2
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 6 of 24 PageID #: 7514




unrelated products—from Amazon’s smart speakers, tablets, and set top boxes, to HTC’s cellular

phones, to Vector and Resideo’s home security systems. (See id.). IS’s infringement contentions

against Amazon alone span nearly 4,000 pages and identify more than 20 accused products. (Id.

at ⁋ 2.)

           On April 17, 2019, Defendants served their P.R. 3-3 invalidity contentions. (Dkt. 180-4

(Invalidity Contentions Cover Pldg).) Those contentions disclose Defendants’ invalidity positions

as required by the Patent Rules. The Defendants’ cover pleading identifies each prior art reference

that anticipates and/or renders obvious IS’s asserted claims. (Id. at § II.) It also describes, over

the course of nearly 30 pages, specific combinations of prior art that render the voluminous number

of asserted claims obvious, and provides reasons why one of ordinary skill in the art would have

been motivated to combine them. (Dkt. 180-4 at 28-54.) The invalidity contentions also include

(i) an exhibit showing, on a reference-by-reference basis, the possible combinations that, combined

with the knowledge of one of ordinary skill in the art, would render the asserted claims obvious;

(ii) claim charts for each prior art reference describing how the reference anticipates asserted

claims or, in the alternative, could be combined with other references to render the claims obvious;

and (iii) an exhibit showing “Prior Art Reflecting the General State of the Art.” (Dkts. 180-2,

180-1, 180-3.) Together, these disclosures put IS fully on notice of Defendants’ invalidity theories.

           IS’s motion to strike focuses on a single prior art reference: U.S. Patent No. 7,136,709 to

Arling (“Arling”). (See, e.g., Mot. at 2-5.) Examining the disclosures for this reference confirms

that that the invalidity contentions comply with P.R. 3-3. Indeed, Defendants provided the

following identification of specific combinations and a description of the motivation to combine:
              For example, Arling discloses a “home control and automation system and
              method,” which Arling explains “generally includes one or more wireless
              remote controls, a plurality of appliances (including network enabled
              appliances and traditional legacy appliances in the exemplary system),
              associated control centric devices, and associated content centric devices.”
              Arling at Abstract. To this end, one of ordinary skill in the art would have



                                                    3
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 7 of 24 PageID #: 7515




           found it obvious to combine any of the prior art references disclosed in other
           invalidity claim charts prepared in this case as a simple substitution of
           known elements to obtain no more than their predicable results. Arling
           discloses the use of appliances such as “televisions, VCRs, DVRs, DVD
           players, cable converter boxes, amplifiers, CD players, game consoles,
           home lighting, drapery, fans, HVAC systems, thermostats, personal
           computers, security systems, network enabled automobiles, etc.” Id. at 2:61-
           66. The “functional modules” for the “various system elements defined and
           described [in Arling]” are “capable of implementation individually or
           collectively in a single physical device or a software module,” and control
           “may also be fully incorporated into any of the appliances of the home
           environment as a functional element.” Id. at 3:26-35.
           As such, it would have been obvious to one of ordinary skill the art to
           substitute or combine Arling with the disclosure of such devices and
           interoperability functions as disclosed in one or more of security or
           monitoring systems related art, such as Naidoo, Zhang, Menard, Heaton,
           Foodman, Choi, Severson, Yukawa, Patrick, Home Minder, PAAS, and
           others; television, DVR and other media content display and distribution
           related art, such as Jefferey, Hanko, Kuhn, Salmonsen, Sarkijarvi,
           Srivastava, Atarashi and others; Personal Digital Assistant, Mobile Phone,
           and other hand-held devices art, such as Akama, and others; and other
           electronic household devices and appliances, such as Lindsay, Sone, Larson
           ‘462, and others, as well as any AAPA as no more than a simple substitution
           of known elements or combination of prior art elements according to known
           methods to yield no more than their predicable results and commonly
           understood benefits. Such devices and their integration would have fallen
           within the field of technologies contemplated to be integrated into the home
           control and automation to which Arling was directed.

(Dkt. 180-4 at 43-44.) In the separate combinations exhibit, Defendants provide the full set of

possible combinations based on Arling. (Dkt. 180-2 at 17-18).)

       Defendants’ contentions also include claim charts specifically mapping Arling to each

limitation of the over 100 total asserted ’983 patent claims and identifying prior art combinations

and motivations to combine. (Dkt. 180-1 (Invalidity Contentions, Ex. FF-1).) For example, the

Arling claim chart cited by Plaintiff provides the following disclosure of potential obviousness

combinations:
           To the extent Arling does not expressly disclose a wireless HUB system
           comprising a decoder wherein the decoder is configured to decompress the
           compressed signal, it would have been obvious to one of ordinary skill in
           the art to combine Arling with one or more of the disclosures in the Intel


                                                 4
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 8 of 24 PageID #: 7516




               Technical Journal to include such a wireless HUB system. One of ordinary
               skill in the art would have been motivated to combine the Arling reference
               with the disclosures in “Interoperable Home Infrastructure” in the Intel
               Technical Journal, Volume 6, Issue 4, published Nov. 15, 2002,
               (“Interoperable Home Infrastructure”) (fully incorporated by reference in
               Arling) as a combination of prior art elements according to known methods
               to yield predictable results, as Arling purports to “enable advanced home
               control features” in such home interoperability technologies as disclosed in
               the Interoperable Home Infrastructure, and otherwise a teaching,
               suggestion, or motivation in the prior art that would have led to one of
               ordinary skill to modify Arling to combine these references.

(Id. at 26-27.)
               Further, it would also have been obvious to one of ordinary skill to combine
               Arling with U.S. Provisional Patent Application No. 60/517,737 (“‘237
               App”) (incorporated by reference in Arling) to include a wireless HUB
               system comprising a decoder wherein the decoder is configured to
               decompress the compressed signal. One of ordinary skill in the art would
               have been motivated to combine Arling with the ’237 App as a reference
               that Arling purports to provide “a better understanding of the objects,
               advantages, features, properties and relationships” of the disclosed system,
               and would have been a combination of prior art elements according to
               known methods to yield predictable results, and otherwise a teaching,
               suggestion, or motivation in the prior art that would have led to one of
               ordinary skill to modify Arling to combine these references.

(Id. at 28.)
               To the extent the foregoing disclosure(s) in Arling do not expressly disclose
               this limitation, a person of ordinary skill in the art would have determined
               that Arling inherently included this limitation, or that the limitation would
               have been obvious in light of Arling alone or in combination with AAPA,
               the knowledge of one of ordinary skill in the art, or combinations with other
               references for at least the reasons stated pursuant to P.R. 3-3(b) in the cover
               pleading and/or in the claim charts.

(Id. at 29.) The charts for each of the other prior art references disclosed in the contentions also

meet the P.R. 3-3 requirements.

        On May 16, 2019, IS served its preliminary election of asserted claims under the Focusing

Order, electing 32 claims total to assert across all Defendants. (Churnet Decl., Ex. 2 (Plaintiff’s

Preliminary Election of Asserted Claims).) Defendants then served their respective elections of




                                                     5
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 9 of 24 PageID #: 7517




asserted prior art on May 31, 2019. (Id., Ex. 3 (Amazon’s Preliminary Election of Asserted Prior

Art); Ex. 4 (HTC’s Preliminary Election of Asserted Prior Art); Ex. 5 (Resideo’s Preliminary

Election of Asserted Prior Art); Ex. 6 (Vector’s Preliminary Election of Asserted Prior Art).)

Vector and Resideo each elected 18 prior art references for the single patent asserted against them,

and Amazon and HTC elected 12 prior art references or less for each of the patents asserted against

them, respectively. (Id.) The prior art asserted by each Defendant overlaps considerably,

particularly between Vector/Resideo and HTC/Amazon, and further, with respect to the prior art

asserted by Amazon and HTC—each of whom have multiple patents asserted against them—there

is near complete overlap in the prior art as to each of the multiple patents asserted against each

party.3 (See, e.g., Dkt. 127 at 1.)

        On June 24, 2019, three weeks after each Defendant served its preliminary election of

asserted prior art—and over two months after Defendants served their invalidity contentions—IS

contended for the first time that Defendants should not be permitted to rely on obviousness

combinations in their respective final elections of asserted prior art because their preliminary

election of prior art did not identify specific combinations. (Churnet Decl., Ex. 12 (Don Jackson

email).) The Focusing Order requires no such identification in the preliminary election, but IS

nevertheless asserted that such a limitation should be imposed here because Defendants’ invalidity




    3
      The parties later served amended elections of asserted claims and prior art. Amazon and
HTC served amended preliminary elections of asserted prior Art on June 22, 2019 and June 24,
2019, respectively. (Churnet Decl., Exs. 7-8.) IS served an amended preliminary election of
asserted claims on July 19, 2019, and, in response, Vector and Resideo each served an amended
preliminary election of asserted prior art on August 5, 2019. (Id., Exs. 9-11.)


                                                 6
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 10 of 24 PageID #: 7518




 contentions purportedly failed to “identify specific combinations and reasons for making those

 specific combinations.” (Id.)4

         The parties5 conducted a conference of counsel on June 28, 2019. Contrary to IS’s

 counsel’s Certificate of Conference, the conference was not focused on the whether the invalidity

 contentions “were inadequate specifically with respect to obviousness combinations and reasons

 for those combinations.” See Dkt. No. 180 at 11. Rather, IS argued, as stated above, that the

 Focusing Order required Defendants to identify specific combinations of references in their

 preliminary election of prior art. (Churnet Decl., Ex. 17 (Email chain between counsel for the

 parties).)   Defendants provided IS’s counsel with authority stating conclusively that patent

 defendants need only disclose specific obviousness combinations with their final election of prior

 art, not with the preliminary election. (Id. at ⁋ 15, Ex. 13 (Judge Davis’s Commentary re Focusing

 Order Changes) at ¶ 6 (“Not imposing this requirement [of identifying combinations] for purposes

 of the preliminary election gives defendants increased flexibility to develop the appropriate

 combinations as discovery proceeds. However, by the time of the final election, each basis for

 invalidity should be specifically identified.”).)

         During the conference, Defendants also pointed IS to the discussion of the obviousness

 combinations and motivation to combine in the cover pleading of their invalidity contentions. (Id.

 at ⁋ 16; Dkt. 180-4 at 28-54.) IS did not follow up on this issue after the conference. (Churnet

 Decl. ¶ 17.) Indeed, IS confirmed that it had no discovery issues that were “ripe” for the Court’s




     4
       Two weeks earlier, in its opposition to Vector’s motion to compel, Plaintiff stated that it
 believed Defendants’ invalidity contentions were not in compliance with the Patent Rules. Dkt.
 138 at 3-6. Plaintiff did not notify Amazon, HTC, or Resideo at that time or any time prior to June
 24, 2019 of its position that the invalidity contentions failed to identify specific combinations or
 reasons to combine. (See Churnet Decl. at ⁋ 13.)
     5
       This initial conference included counsel for all parties but Vector. IS and Vector had a call
 to discuss these and other issues on July 15, 2019.


                                                     7
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 11 of 24 PageID #: 7519




 “consideration at this time” in a hearing with the Court just two business days later. (Churnet

 Decl., Ex. 16 (July 2, 2019 Hrg. Tr.) at 27:4-8.)

        On July 3, 2019, the Court resolved the dispute about Defendants’ elections of prior art,

 denying IS’s request to unduly limit Defendants to a common set of elected prior art, holding

 instead that “[e]ach Defendant is permitted to make individual elections of prior art references and

 Plaintiff is allowed to modify its preliminary election of asserted claims to assert specifically

 tailored sets of claims against each Defendant.” (Dkt. 155 at 2.) On July 19, 2019, IS served

 Defendants with its Amended Preliminary Election of Asserted Claims. Then, on July 31, 2019,

 over one month after the June 28 conference and over three months after Defendants served their

 invalidity contentions, IS filed this motion to strike. Despite Local Rule CV-7(h) requiring as

 much, at no point prior to its filing did IS provide any notice of its intent to seek that relief.

 (Churnet Decl. at ¶¶ 16-17.)

 III.   ARGUMENT

        A.      Defendants’ Invalidity Contentions Comply with the Court’s Patent Rules.

        Under Patent Rule 3-3, a party opposing a claim of patent infringement must serve

 invalidity contentions including:

            “The identity of each item of prior art that allegedly anticipates each asserted claim or

             renders it obvious”;

            “Whether each item of prior art anticipates each asserted claim or renders it obvious.

             If a combination of items of prior art makes a claim obvious, each such combination,

             and the motivation to combine such items, must be identified”; and

            “A chart identifying where specifically in each alleged item of prior art each element

             of each asserted claim is found.”

 P.R. 3-3(a)-(c).



                                                     8
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 12 of 24 PageID #: 7520




        Defendants’ invalidity contentions comply with each of these requirements: Defendants

 identified each piece of prior art on which they may rely (Dkt. 180-4 at § II); attached detailed

 claim charts identifying and describing how each item of prior art anticipates the asserted claims

 and identifying the other prior art the item could be combined with to render the claims obvious

 (e.g., Dkt. 180-1 (Arling Chart) at 26-28 (identifying specific combinations that meet individual

 claim elements)); and included a detailed nearly 30-pages long discussion providing reasons why

 one of ordinary skill in the art would be motivated to combine that art to render the claims obvious

 (Dkt. 180-4 at 28-54).

        IS argues that while the invalidity contentions disclose “an unquantifiable number of

 potential combinations, [] not one actual combination is disclosed.” (Mot. at 4 (emphasis in

 original).) That is false. Rule 3-3(b) requires defendants to disclose “each such combination” that

 renders the claims obvious. That is exactly what the “Combinations Exhibit” in Defendants’

 invalidity contentions discloses. (Dkt. 180-2 (which is a chart identifying, for each item of prior

 art, a list of other prior art with which it can be combined to render the asserted claims obvious).)

 But that is not the only disclosure of combinations in Defendants’ invalidity contentions.

        Defendants’ invalidity contentions also include individual charts for each item of prior art,

 which state how and where the prior art meets the claim element, and often identifying other

 specific items of prior art within the chart that may be combined to render the claim obvious. For

 example, in the charts for the Arling reference, Defendants identify specific combinations—e.g.,

 Arling with “Interoperable Home Infrastructure” in the Intel Technical Journal, Volume 6, Issue

 4, published Nov. 15, 2002 and U.S. Provisional Patent Application No. 60/517,737—that a skilled

 artisan would combine to meet claimed requirements. (Dkt. 180-1 at 20-22, 26-28.) Other claim

 charts are similar. See, e.g., (Churnet Decl., Ex. 14 (Ex. GG-1-a to Invalidity Contentions); Ex.

 15 (Ex. KK-1-a to Invalidity Contentions).) In its motion, IS ignores these disclosures entirely.




                                                  9
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 13 of 24 PageID #: 7521




 (See generally Mot. at 2-6 (discussing the general Combination Chart and the Arling claim charts,

 but ignoring the specific combinations described in those charts).)

         IS also ignores the disclosure of specific combinations motivations to combine within

 Defendants’ P.R. 3-3 cover pleading, which Defendants highlighted and discussed with Plaintiff

 on the June 28 teleconference. For example, the cover pleading explains why it would have been

 obvious to combine Arling, which describes a system for controlling home appliances, with

 specific prior art references related to security monitoring. (Dkt. 180-4 at 44.) It does the same

 for the other pieces of prior art.

         IS’s argument that Defendants’ invalidity contentions do not comply with the rules because

 they lack an “element-by-element disclosure for any actual combination” is not only factually

 incorrect, but is also legally wrong. (See Mot. at 5.) First, the rules do not require an “element-

 by-element disclosure” of prior art combinations:       “invalidity contentions must chart each

 reference individually and must disclose which specific references are part of each obviousness

 combination, but need not identify which reference supplies which limitation in the combination.”

 Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC, No. 15-cv-37-RWS-RSP, Dkt. 201 at 6

 (E.D. Tex. Sept. 27, 2016). Second, Defendants often do identify—on an element-by-element

 basis—how prior art could be combined to render the claims obvious in the claim charts. (See,

 e.g., Dkt. 180-1 at 26-28.) Defendants’ invalidity contentions therefore go beyond the PR 3-3

 requirements for sufficiency of disclosure.

         IS complains that Defendants’ invalidity contentions include an exhibit listing references

 that show the general state of the art as of the priority date of the asserted patents, but do not

 describe specific combinations. (Mot. at 5.) But there is nothing improper about identifying such

 “state of the art” references, which “can legitimately serve to document the knowledge that skilled

 artisans would bring to bear in reading the prior art as producing obviousness.” Allergan, Inc. v.




                                                 10
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 14 of 24 PageID #: 7522




 Teva Pharm. USA, Inc., No. 15-cv-1455-WCB, Dkt. 395 at 6 (E.D. Tex. Aug. 3, 2017) (citation

 omitted). Indeed, by identifying these references Defendants went above and beyond what the

 rules of this district require, because Defendants and their experts may rely on this kind of prior

 art to “show[] the state of the art at the time of the invention or rebut[] the patentee’s secondary

 consideration evidence” even if not disclosed in invalidity contentions. Id. at 7.

        Ultimately, IS contends simply that Defendants have identified too many combinations and

 too many prior art references. (See, e.g., Mot. at 2 (describing Defendants’ contention as a

 “massive dump of information”), 4 (describing purportedly “unquantifiable” number of

 combinations).) But that alone does not justify striking of invalidity contentions: “[t]here is

 nothing improper about including too many references or asserted claims in contentions, so long

 as each party is given adequate notice and information with which each party can litigate their

 cases.” Ultravision Techs., LLC v. Lamar Adver. Co., No. 16-cv-00374-JRG-RSP, Dkt. 193 at 2

 (E.D. Tex. Apr. 18, 2017).

        IS had total control over the scope of these cases and chose, seven months in and after

 being informed by the Court that each of these cases would be subject to the Focusing Order, to

 make it extremely broad by asserting hundreds of claims against a wide variety of accused

 instrumentalities. See id. (rejecting a plaintiff’s argument that defendants should not be permitted

 to “preserve thousands of prior art combinations,” and noting that plaintiff’s “criticism is

 somewhat at odds with its own assertion of 80 claims against Defendants”). Just as in Lamar,

 Defendants put IS on notice of their invalidity defenses by “lay[ing] out specific combinations

 both in the cover pleading and in the claim charts.” Id.; see also, e.g., Elbit Sys. Land & C4I Ltd.,

 Dkt. 201 at 4 (declining to strike invalidity contentions that disclosed 550 billion possible

 obviousness combinations where defendants provided a supplemental appendix setting out roughly




                                                  11
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 15 of 24 PageID #: 7523




 300 different combinations for the two asserted patents). The invalidity contentions fully comply

 with the Patent Rules, and IS provides no basis to strike them.

        None of the cases cited by IS applies to these facts:

           In LML Patent Corp. v. JPMorgan Chase & Co., No. 08-CV-448, 2011 WL 5158285

            (E.D. Tex. Aug. 11, 2011), the defendants sought to introduce new obviousness

            combinations after submitting expert reports, requiring supplemental expert reports and

            new briefing on motions to strike those reports “would potentially disrupt trial

            preparations by the parties and the Court.” Id. at *5. Here, Defendants’ prior art and

            obviousness combinations have been disclosed by the Court’s deadline, that art has

            already been (and will soon be further) narrowed subject to the Focusing Order, and

            expert reports have yet to be served.

           In Realtime Data, LLC v. Packeteer, Inc., No. 08-cv-144-LED-JDL, 2009 WL 4782062

            (E.D. Tex. Dec. 8, 2009), the court denied-in-part and granted-in-part a motion to strike

            invalidity theories. Id. at *1. The court also denied a motion to strike obviousness

            theories in an expert report where the plaintiffs similarly argued that items of prior art

            were “charted individually in [the defendant’s] invalidity contentions, but [the

            defendant] did not expressly chart the combinations it would later rely upon.” Id. at *2

            (emphasis in original). Contrary to IS’s arguments here, the court found this type of

            disclosure provides sufficient notice for the references to be asserted at summary

            judgment or trial. Id. at *3. Here, Defendants invalidity contentions provided far more

            detail than the contentions found sufficient in Realtime:         they include specific

            obviousness combinations in the combination chart, a detailed description of some of

            those combinations and the motivation to combine them in the cover pleading, and

            charts of individual references showing how prior art could be combined to meet




                                                    12
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 16 of 24 PageID #: 7524




           specific claim limitations. The court granted a motion to strike the same expert’s

           obviousness opinions relying on a set of prior art for which the defendant provided

           almost no disclosure in its contentions—the references were among 541 references

           listed in an appendix, with a purported reservation of the right to rely on any of the

           references as part of an obviousness combination. Id. at *2-3 & n.5. Here, Defendants

           do not rely solely on a generic reservation of rights that the court found insufficient in

           Realtime.

          In Personal Audio, LLC v. Togi Entertainment, Inc., No. 13-cv-13-JRG-RSP, Dkt. 251

           (E.D. Tex. Aug. 6, 2014), the defendant opted not to include any specific disclosure of

           obviousness combinations because “it would be unduly burdensome to create detailed

           claim charts for the thousands of invalidating combinations,” and instead provided a

           few exemplary combinations. Id. at 2. Here, Defendants not only identified specific

           combinations in underlying claim charts, but also provided 30 pages of analysis in their

           cover pleading regarding potential obviousness combinations. Unlike in Personal

           Audio, Defendants do not rely solely on a “small number of ‘exemplary

           combinations.’” Id.

          In Saffran v. Johnson & Johnson, No. 07-cv-451-TJW, Dkt. 49 (E.D. Tex. Feb. 24,

           2009), the court struck invalidity contentions that “d[id] not specifically identify

           combinations of references that the defendants anticipate using at trial.” Id. at 2. The

           contentions in that case did not identify even a single combination of references that

           would invalidate the asserted claims; instead, they included 149 prior art references and

           stated that any number of those references invalidated the claims either alone or

           combined in some manner. See Saffran, Dkt. 44 (Motion to Strike) at 2-4. Here,




                                                13
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 17 of 24 PageID #: 7525




             Defendants have identified specific combinations of prior art, both in the cover

             pleading, the combinations chart, and the claim charts for individual references.

            In Whirlpool Corp. v. TST Water, No. 15-cv-1528-JRF-RSP, Dkt. 77 (E.D. Tex. Nov.

             8, 2016), the defendant sought to rely on “self-described ‘buckets’ of prior art

             corresponding to each claim element without explaining the particular motivation to

             combine.” Id. at 2. Here, in contrast, Defendants included extensive discussion of the

             motivation to combine in both their cover pleading and underlying charts and do not

             rely solely on an exhibit with “buckets” of prior art references.

 Defendants’ invalidity contentions provide more detail than those found lacking in these cases.

 These cases only confirm that IS has sufficient notice of Defendants’ invalidity theories and has

 not provided any basis to strike them.6

        B.      Under the Court’s Model Order Focusing Patent Claims and Asserted Prior
                Art, Defendants Will Soon Identify a Narrow Set of Prior Art and
                Combinations on Which They Will Rely.

        Contrary to IS’s contention, Defendants’ invalidity contentions identify specific

 obviousness combinations and a detailed discussion of motivations to combine. And Defendants

 will provide even further notice of what they intend to rely upon at trial pursuant to the Focusing

 Order. (See Churnet Decl., Ex. 13 (Focusing Order) ¶ 3.)

        Indeed, HTC and Amazon have already elected fewer than 12 items of prior art per patent,

 and Vector and Resideo have elected 18 items of prior art total in their respective cases. (Churnet

 Decl., Exs. 7-8, 10-11 (Prior Art Elections).) IS’s contention that there are “millions of possible

 combinations” is a red herring given the substantially narrowed set of prior art now at issue in

 these cases. (See Mot. at 5.) And in several weeks, Defendants will narrow those prior art elections


    6
       To the extent the Court is inclined to grant any portion of IS’s motion, Defendants request
 leave to supplement their invalidity contentions to remedy any deficiencies the Court identifies.
 See, e.g., Whirlpool Corp., Dkt. 77 at 2 (granting such leave).


                                                  14
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 18 of 24 PageID #: 7526




 even further, to six items or combinations of prior art per patent and no more than 20 total in each

 of the HTC and Amazon cases and nine items or combinations of prior art total in each of the

 Vector and Resideo cases. (Churnet Decl., Ex. 13 (Focusing Order) ¶ 3.) For this final election,

 “each obviousness combination counts as a separate prior art reference.” (Id.) IS will have this

 notice a month before it submits its rebuttal expert report addressing invalidity. Accordingly, IS

 does not and cannot identify any harm caused by the Defendants’ invalidity contentions. See, e.g.,

 Elbit Sys. Land & C4I Ltd., Dkt. 201 at 4 (declining to strike invalidity contentions identifying 550

 billion combinations where defendants provided a supplemental appendix substantially narrowing

 the set of asserted prior art and combinations).

        It would be improper to strike Defendants’ contentions when they comply with the Local

 Patent Rules, are in direct response to IS’s immense number of asserted claims that have been

 asserted against a wide variety of accused instrumentalities, have not inflicted any harm or caused

 any prejudice to IS, especially in light of the Focusing Order, and, if stricken, would strip

 Defendants’ invalidity defenses. Cf. Allure Energy, Inc. v. Nest Labs, Inc., No. 9-13-cv-102, 2015

 WL 11110610, at *2 (E.D. Tex., May 19, 2015) (“Before striking an important claim or defense,

 the court considers whether there is actual harm to the opposing side. A mere presumption of harm

 is insufficient.”). IS’s motion must be denied.

        C.      The Motion Is Improper, Untimely, and Fails to Support the Requested
                Relief.

        IS has been on notice of Defendants’ obviousness combinations for almost four months

 now. It did not raise any objection after it received the invalidity contentions, through the

 preliminary elections of asserted claims and prior art, and claim construction briefing. IS filed this

 motion without conducting a proper Conference of Counsel with Defendants as required by the

 Court’s local rules. (See Churnet Decl. at ⁋ 16.) By filing this motion at this late stage in the case,

 nearly four months after receiving Defendants’ invalidity contentions, IS injects unnecessary and


                                                    15
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 19 of 24 PageID #: 7527




 burdensome motion practice as the parties prepare for the claim construction hearing and expert

 reports.

         Indeed, in its haste to file yet another motion, IS failed to tailor its arguments and requested

 relief to the purported issues actually addressed in the motion. IS claims that it “is impossible to

 address every one of the hundreds of alleged prior art references,” but instead limits its argument

 to a single prior art publication (Arling). (Dkt. No. 180 at 2.) IS makes no attempt to demonstrate

 that it is entitled to the sweeping relief it seeks: it seeks not only to strike combinations relying on

 the Arling reference, or even other disclosed combinations, but instead asks that Defendants’

 invalidity contentions be “stricken in their entirety.” (Id. at 9.) There is no justification or legal

 basis for such an extreme remedy.

         As one notable example of its failure to properly consider the disclosures in Defendants’

 invalidity contentions, IS makes no mention of the product prior art and combinations disclosed

 (and featured prominently) in the Defendants’ invalidity contentions. For example, home security

 systems are among the myriad accused products in these consolidated cases. Many such systems

 were publicly available prior to IS’s claimed priority dates for the asserted patents.             The

 contentions discuss, at length, home security systems and combinations, such as the LynxR-I

 Security System, the LynxR-EN Security System, and the Vista-128BP Security System

 developed by Honeywell, which Honeywell used, disclosed, and offered for sale before the

 claimed priority date of the Asserted Patents. (Dkt. 180-4 (Invalidity Contentions Cover Pleading)

 at 35-39.) Far beyond placing IS on notice of these references, Resideo already produced

 numerous technical support documents, customer presentations, and other publications that

 explained how the systems worked, and how the systems could be customized. (E.g., id. at 35-

 36.) The contentions go on to explain exemplary ways in which these security systems could be

 configured, for example, through commercially available transceivers and communication




                                                   16
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 20 of 24 PageID #: 7528




 channels advertised for that purpose, and why such components would be used and were

 specifically planned to be used, including public notices by the Federal Communication

 Commission that digital communications would replace analog communications due to the long-

 announced “sunset” of the analog channel. (See, e.g., id. at 37.)

         The contentions refer to other specific elements of the asserted claims, such as encrypted

 communication, status updates from wireless sensors, configuration of the system by a user, two-

 way voice functionality, sending status updates to remote users, including to cell phones, capturing

 and transmitting video, and using specific wireless protocols —all described in detail. (E.g., id. at

 36-38.) Defendants also list specific patents disclosing the functionality of the Honeywell product

 prior art. (E.g., id. at 39.) In addition to these detailed disclosures in the contentions cover

 pleading, Defendants have also provided claim charts mapping each claim element to these product

 prior art systems.

         IS offers no justification for excluding Defendants’ invalidity contentions “in their

 entirety.” Instead, IS filed a cursory motion addressing a single prior art reference, and asks the

 Court to take it on faith that all disclosed references have similar deficiencies. Such an inadequate

 and ill-supported motion, particularly after IS had four months to consider Defendants’ invalidity

 contentions and raise any concerns, cannot justify the drastic relief of striking invalidity

 contentions in their entirety.

 IV.     CONCLUSION
         For the foregoing reasons, Defendants’ respectfully request that the Court deny IS’s motion

 to strike.




                                                  17
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 21 of 24 PageID #: 7529




  August 14, 2019                     Respectfully submitted,


                                      By: /s/ Dargaye Churnet
                                         J. David Hadden
                                         CA Bar No. 176148 (Admitted E.D. Tex.)
                                         Email: dhadden@fenwick.com
                                         Saina S. Shamilov
                                         CA Bar No. 215636 (Admitted E.D. Tex.)
                                         Email: sshamilov@fenwick.com
                                         Ravi R. Ranganath
                                         CA Bar No. 272981 (Admitted E.D. Tex.)
                                         Email: rranganath@fenwick.com
                                         FENWICK & WEST LLP
                                         Silicon Valley Center
                                         801 California Street
                                         Mountain View, CA 94041
                                         Telephone: (650) 988-8500
                                         Facsimile: (650) 938-5200
                                         Todd R. Gregorian
                                         CA Bar No. 236096 (Admitted E.D. Tex.)
                                         Email: tgregorian@fenwick.com

                                           Dargaye Churnet
                                           CA Bar No. 303659 (Admitted E.D. Tex.)
                                           Email: dchurnet@fenwick.com
                                           FENWICK & WEST LLP
                                           555 California Street, 12th Floor
                                           San Francisco, CA 94104
                                           Telephone: 415.875.2300
                                           Facsimile: 415.281.1350

                                           Jeffrey Ware
                                           CA Bar No. 271603 (Admitted E.D. Tex.)
                                           Email: jware@fenwick.com
                                           FENWICK & WEST LLP
                                           1191 Second Avenue, 10h Floor
                                           Seattle, WA 98101
                                           Telephone: 206.389.4510
                                           Facsimile: 206.389.4511

                                           Melissa R. Smith
                                           State Bar No. 24001351
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           Email: melissa@gillamsmithlaw.com

                                           Counsel for Defendants
                                           AMAZON.COM, INC.,
                                           AMAZON DIGITAL SERVICES LLC,


                                      18
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 22 of 24 PageID #: 7530



                                           AND AMAZON WEB SERVICES, INC.


                                           /s/ Bruce Yen
                                           Yar R. Chaikovsky
                                           CA Bar No. 175421(admitted E.D. Tex.)
                                           yarchaikovsky@paulhastings.com
                                           Philip Ou
                                           CA Bar No. 259896 (admitted E.D. Tex.)
                                           philipou@paulhastings.com
                                           Bruce S. Yen
                                           CA Bar No. 277920 (admitted E.D. Tex.)
                                           bruceyen@paulhastings.com
                                           PAUL HASTINGS, LLP
                                           1117 S. California Avenue
                                           Palo Alto, California 94304-1106
                                           Telephone:1(650) 320-1800
                                           Facsimile: 1(650) 320-1900

                                           Harry L. Gillam, Jr.
                                           TX Bar No. 07921800
                                           GILLAM & SMITH LLP
                                           303 S. Washington Ave.
                                           Marshall, Texas 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           gil@gillamsmithlaw.com

                                           Attorneys for Defendant
                                           HTC CORPORATION


                                           /s/ Melody Drummond Hansen
                                           J. Thad Heartfield
                                           The Heartfield Law Firm
                                           2195 Dowlen Rd
                                           Beaumont, TX 77706
                                           409-866-3318
                                           409-866-5789 (fax)
                                           thad@heartfieldlawfirm.com

                                           Brett J. Williamson
                                           Cameron Westin
                                           O’Melveny & Myers LLP - Newport
                                           Beach, CA
                                           610 Newport Center Drive, 17th Floor
                                           Newport Beach, CA 92660


                                      19
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 23 of 24 PageID #: 7531




                                           949-823-6900
                                           949-823-6994 (fax)
                                           bwilliamson@omm.com

                                           Brian M. Berliner
                                           O’Melveny & Myers LLP - LA
                                           400 South Hope Street
                                           Los Angeles, CA 90071
                                           213-430-6000
                                           213-430-6407 (fax)
                                           bberliner@omm.com

                                           Melody Drummond Hansen
                                           O’Melveny & Myers LLP Menlo Park
                                           2765 Sand Hill Road
                                           Menlo Park, CA 94025
                                           650-473-2600
                                           650-473-2601 (fax)
                                           mdrummondhansen@omm.com

                                           Counsel for Defendant
                                           RESIDEO TECHNOLOGIES, INC.

                                           /s/ Bret T. Winterle
                                           Bret T. Winterle
                                           Texas Bar No. 24084249
                                           winterle@fr.com Neil J. McNabnay
                                           Texas Bar No. 24002583
                                           mcnabnay@fr.com
                                           Michael A. Vincent
                                           Texas Bar No. 24105738
                                           vincent@fr.com
                                           Collin J. Marshall
                                           Texas Bar No. 24109509
                                           cmarshall@fr.com
                                           1717 Main Street, Suite 5000
                                           Dallas, Texas 75201
                                           (214) 747-5070 Telephone
                                           (214) 747-2091 Facsimile

                                           Counsel for Defendant
                                           VECTOR SECURITY, INC




                                      20
Case 4:18-cv-00474-ALM Document 195 Filed 08/14/19 Page 24 of 24 PageID #: 7532




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3) on August 14, 2019.

                                                   /s/ Raymond Pelayo
                                                   Raymond Pelayo




                                              21
